Citation Nr: 1102684	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected asbestosis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD


C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In May 2009, and in April and September 2010, the Board remanded 
this claim so that additional evidentiary development could be 
conducted.  Unfortunately, this development has yet to be 
completed.  Hence, another remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).

As noted in the INTRODUCTION section of the Board's May 2009 
remand, as shown in an April 2008 VA Form 9 the Veteran raised 
the issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU).  The Board at that time referred the matter to the RO for 
appropriate consideration.  No action was taken.  The Board again 
referred the matter to the RO in April and September 2010 so that 
this matter could be considered by the RO.  Still no such action 
is shown to have been taken.  

Therefore, the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) has been raised by the record 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Accordingly, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

Reason for remand:  To have the report of results of exercise 
capacity testing, if such testing was conducted, placed in the 
file; or to have such testing done; or to have an examiner 
explain why such testing should not be done or is not necessary.
As noted above, this matter has been the subject of three 
previous remand orders.  The difficulty seems to be as follows:  

A disability rating of 30 percent is assigned for 
service-connected asbestosis.  That rating contemplates the 
following degree of disability as shown on pulmonary function 
tests (PFTs) of "FVC of 65- to 74 percent predicted, or; DLCO 
(SB) of 56- to 65-percent predicted."  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  The Veteran has appealed for a higher 
rating.  Under the rating criteria, the next higher, or 60 
percent, rating may be assigned if any one of three things 
are shown:

(1) FVC of 50- to 64-percent predicted, or; 

(2) DLCO (SB) of 40- to 55 percent predicted, or;

(3) maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.

Although testing has shown that the first two criteria for the 60 
percent rating are not met, exercise capacity testing has not 
been done.  Therefore, the Board remanded the case in May 
2009 and ordered that the testing be accomplished.  The 
Board also requested the examiner to "state whether the Veteran 
has cor pulmonale or pulmonary hypertension or whether his 
disability requires outpatient oxygen therapy."  These 
additional criteria, if met, warrant a 100 percent rating.

On remand, the examiner noted that there was no cor pulmonale or 
pulmonary hypertension.  However, no additional PFTs were done, 
the July 2009 examiner commenting, "Pulm[onary] function tests 
and EKG are not ordered today as function has not appreciably 
changed since last exam[ination] and intervention does not seem 
indicated."  The RO returned the examination report as 
incomplete, requiring PFTs to be done.  They were conducted in 
October 2009, but still no results were shown on the report 
about exercise capacity.  The examiner again provided an 
explanation for why he did not order PFTs at first, stating, "I 
did not order x-rays or pulm[onary] funct[ion] tests because 
there did not seem to be changes on examination that would 
signify progression of any related findings."  In addition, the 
examiner provided a more detailed description of results of the 
FVCs and DLCO, adding, "My interpretation of these studies is 
that there is no progressive pulmonary disease change and the 
diagnosis remains unchanged since previous C&P exam[ination]."  
The examiner did not mention the exercise capacity testing 
specifically or state why such testing was not done or was 
not shown in the report.

Thus, the Board was confronted with a situation where the 
regulation for the next higher rating contemplates that 
that rating may be assigned where the requirements of any 
three testing measures are met but the results of only two 
testing measures are shown on the report.  Moreover, the 
examiner did not state anything specific about why the exercise 
capacity testing was not done or could not be done but rather 
stated generally that the Veteran's condition "remains 
unchanged".  However, it remained unchanged based on review of 
previous test results which also did not include exercise 
capacity testing.  Accordingly, the Board remanded the case 
again in April 2010, ordering that a PFT be conducted "that 
includes a measurement of maximum exercise capacity in terms of 
ml/kg/min oxygen capacity."  

Nevertheless, the exercise capacity testing was not done, 
but this time the examiner, on a report dated in April 
2010, stated that he had ordered it to be done:  
"Furthermore, the patient (1) does not have cor pulmonale or any 
clinical evidence of pulmonary hypertension; and (2) does not 
need outpatient oxygen therapy.  Although cardiopulmonary 
exercise testing is not clinically indicated in this setting, as 
ordered by the Remand I have requested this test to be performed, 
in order to provide a measure of "maximum exercise capacity (in 
terms of ml/kg//min oxygen consumption)," and this test should 
provide some evidence of whether functional limitation is cardiac 
(including deconditioning) or respiratory in nature.  This test 
is scheduled for May, 2010."  However, no report of the 
testing, if it was conducted, was added to the claims 
file.

Therefore, the Board remanded the case again in September 
2010 to try to obtain the results of the May 2010 testing, if 
any.  Given that the examiner had stated that "exercise testing 
is not clinically indicated in this setting", the Board this 
time made it clear in the Remand that, if the test was not 
necessary, the examiner should state "why such a test is 
not necessary in this Veteran's case."  

This time, in October 2010, the examiner wrote a detailed report 
that showed much awareness of the Veteran's history in the Navy 
and previous respiratory examination reports and PFT results.  
The examiner also discussed the Veteran's diagnosis.  The 
examiner also reiterated that the Veteran does not have cor 
pulmonale or any clinical evidence of pulmonary hypertension and 
does not need outpatient oxygen therapy.  However, nothing was 
stated about the exercise testing required by the 
regulation for a 60 percent rating or why such testing was 
not necessary in this case.

Accordingly, the case is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  If exercise capacity testing was done 
in May 2010, as ordered by the VA examiner 
in April 2010, obtain the report of the 
testing and put it in the claims file.

If the May 2010 testing was not done or the 
report cannot be found, have an examiner 
EITHER

(a) conduct the test necessary which 
provides a measurement of the maximum 
exercise capacity in terms of ml/kg/min 
oxygen capacity and put the report of the 
testing in the claims file; OR
(b) state why such a test, which is 
specifically listed in the rating criteria 
for the next higher rating, is not needed 
in this particular case.

If the examiner decides to give the 
reason that the test is not needed, 
that reason must be specific.  It is not 
enough to state generally that the test "is 
not clinically indicated in this setting".  
What setting?  What does the examiner mean 
by "this setting"?  The examiner must 
explain why the test is not "clinically 
indicated".  

If the examiner can tell from the 
results of the other pulmonary function 
testing (FVC and DLCO), that exercise 
capacity testing, if it were conducted, 
is not likely to show results of 
"maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation," the 
examiner must state why such results 
are unlikely.

2.  The RO/AMC MUST ensure that the 
requested action has been accomplished in 
compliance with this REMAND.  If the 
ordered action has not been undertaken or 
is deficient in any manner, the RO/AMC MUST 
take appropriate corrective action.

3.  The RO/AMC should readjudicate the 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has the 
right to submit additional evidence and argument on the matter 
or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

